[Cite as Ohio Trucking Assn. v. Charles, 134 Ohio St. 3d 502, 2012-Ohio-5679.]




 OHIO TRUCKING ASSOCIATION ET AL., APPELLEES, v. CHARLES, DIR., ET AL.,
                                      APPELLANTS.
[Cite as Ohio Trucking Assn. v. Charles, 134 Ohio St. 3d 502, 2012-Ohio-5679.]
Constitutional restriction on use of fees relating to registration, operation, or use
        of vehicles—Ohio Constitution, Article XII, Section 5a—Fees for
        registrar’s abstracts of driving records not subject to restriction.
    (No. 2011-1757—Submitted July 11, 2012—Decided December 6, 2012.)
              APPEAL from the Court of Appeals for Franklin County,
                           No. 10AP-673, 2011-Ohio-4361.
                                 __________________
        PFEIFER, J.
        {¶ 1} The court of appeals concluded that fees charged for the
production of certified abstracts of driving records are related to the “registration,
operation, or use of vehicles on public highways” within the meaning of the Ohio
Constitution, Article XII, Section 5a. We conclude to the contrary and reverse the
judgment of the court of appeals.
                                      Background
        {¶ 2} Plaintiffs/appellees, the Ohio Trucking Association, the Ohio
Newspaper Association, the Ohio Coalition for Open Government, the
Professional Insurance Agents of Ohio, and the Ohio Insurance Institute, filed a
complaint for injunctive relief and declaratory judgment, challenging the
constitutionality of R.C. 4509.05(A). Am.Sub.H.B. No. 2 was enacted on April 1,
2009; it amended R.C. 4509.05, which now states:
                              SUPREME COURT OF OHIO




          (A) Upon request, the registrar of motor vehicles shall search
       and furnish a certified abstract of the following information with
       respect to any person:
          (1) An enumeration of the motor vehicle accidents in which
       such person has been involved * * *;
          (2) Such person’s record of convictions for violation of the
       motor vehicle laws.
          (B) The registrar shall collect for each abstract a fee of five
       dollars.
          (C) * * *
          Of each five-dollar fee the registrar collects under this division,
       the registrar shall pay two dollars into the state treasury to the
       credit of the state bureau of motor vehicles fund * * *, sixty cents
       into the state treasury to the credit of the trauma and emergency
       medical services fund * * *, sixty cents into the state treasury to
       the credit of the homeland security fund * * *, thirty cents into the
       state treasury to the credit of the investigations fund * * *, one
       dollar and twenty-five cents into the state treasury to the credit of
       the emergency management agency service and reimbursement
       fund * * *, and twenty-five cents into the state treasury to the
       credit of the justice program services fund * * *.


       {¶ 3} The plaintiffs asserted that the amended statute violates Article
XII, Section 5a of the Ohio Constitution, which states:


                  No moneys derived from fees, excises, or license taxes
       relating to registration, operation, or use of vehicles on public
       highways * * * shall be expended for other than costs of




                                         2
                                January Term, 2012




       administering such laws, statutory refunds and adjustments
       provided therein, payment of highway obligations, costs for
       construction, reconstruction, maintenance and repair of public
       highways and bridges and other statutory highway purposes,
       expense of state enforcement of traffic laws, and expenditures
       authorized for hospitalization of indigent persons injured in motor
       vehicle accidents on the public highways.


       {¶ 4} The trial court agreed and granted injunctive relief and declaratory
judgment. It concluded that “$3 or 60% of the $5 fee collected under R.C.
4509.05 as amended in 2009 is money ‘relating to’ registration, operation, or use
of vehicles on public highways in Ohio, but that such funds are not being
‘expended’ consistent with the limited and specific purposes enumerated in
Article XII, Section 5a of the Ohio Constitution.” On appeal, the court of appeals
affirmed sub nom. Ohio Trucking Assn. v. Stickrath, 10th Dist. No. 10-AP-673,
2011-Ohio-4361.
       {¶ 5} We granted the discretionary appeal of appellants, Thomas P.
Charles, director of public safety, and Mike Rankin, registrar of motor vehicles.
                                      Analysis
                                      Standing


       In order to have standing to attack the constitutionality of a
       legislative enactment, the private litigant must generally show that
       he or she has suffered or is threatened with direct and concrete
       injury in a manner or degree different from that suffered by the
       public in general, that the law in question has caused the injury, and
       that the relief requested will redress the injury.




                                          3
                              SUPREME COURT OF OHIO




State ex rel. Ohio Academy of Trial Lawyers v. Sheward, 86 Ohio St. 3d 451, 469-
470, 715 N.E.2d 1062 (1999). The director and registrar argue that the plaintiffs
lack standing because they have not suffered harm and because any injury to them
is no different from that shared by the general public. The trial court and court of
appeals concluded to the contrary, and so do we.
        {¶ 6} The plaintiffs do not lack standing merely because they are
associations that are suing on behalf of their members. Ohio Contractors Assn. v.
Bicking, 71 Ohio St. 3d 318, 320, 643 N.E.2d 1088 (1994), citing Hunt v.
Washington State Apple Advertising Comm., 432 U.S. 333, 343, 97 S. Ct. 2434, 53
L. Ed. 2d 383 (1977).
        {¶ 7} The parties stipulated to many facts, among them that the plaintiffs
purchase in excess of five million certified abstracts annually. The amended
statute increases the cost of a certified abstract from $2 to $5, meaning that
collectively the plaintiffs would pay approximately $15 million more in fees per
year than under the old statute. Again based on the stipulations, most of the
information provided on the certified abstract is available to the public for free
pursuant to the Public Records Act, R.C. 149.43. We conclude that the plaintiffs
are threatened with an injury that is different in kind from that suffered by the
public in general, that amended R.C. 4509.05 will cause the injury, and that the
relief sought by their complaint would redress the injury. Consequently, we
conclude that the plaintiffs have standing to challenge the constitutionality of R.C.
4509.05. We affirm the portion of the court of appeals’ decision that upheld the
standing of the plaintiffs.
            Are the abstract fees related to the registration, operation,
                       or use of vehicles on public highways?
        {¶ 8} Article XII, Section 5a of the Ohio Constitution states that money
collected from fees “relating to the registration, operation, or use of vehicles on
public highways” may be expended only for certain enumerated purposes. See




                                         4
                                January Term, 2012




Knox Cty. Bd. of Commrs. v. Knox Cty. Engineer, 109 Ohio St. 3d 353, 2006-
Ohio-2576, 847 N.E.2d 1206, at ¶ 14; Grandle v. Rhodes, 169 Ohio St. 77, 157
N.E.2d 336 (1959), paragraph one of the syllabus. The parties stipulated that the
money allocated to the various funds in R.C. 4509.05(B), other than the money
allocated to the state Bureau of Motor Vehicles fund, will not be expended solely
for a purpose permitted by Section 5a.        Accordingly, the issue in this case
devolves to a single straightforward question: Are the certified-abstract fees
related to the registration, operation, or use of vehicles on public highways?
       {¶ 9} Our standard rules of constitutional construction are instructive but
not particularly helpful. For example, Section 5a is an exception to the General
Assembly’s broad constitutional authority to raise and spend revenue (Article II,
Section 1) and, as such, should be strictly construed. State ex rel. Keller v.
Forney, 108 Ohio St. 463, 141 N.E. 16 (1923), paragraph one of the syllabus. But
what exactly does that mean in this case? Should we narrowly construe “relating
to” (the director and registrar argue in effect that we should read it as “directly
related to”), or should we broadly construe it because the ordinary definition of
“relating to” is broad? We are, as always, constrained to “look at the language of
the provision itself,” State ex rel. Maurer v. Sheward, 71 Ohio St. 3d 513, 520,
644 N.E.2d 369 (1994), though in this case, that approach leads us right back to
“relating to.” We are to define words according to “their usual, normal, or
customary meaning.” State ex rel. Taft v. Franklin Cty. Ct. of Common Pleas, 81
Ohio St. 3d 480, 481, 692 N.E.2d 560 (1998).          That offers little help when
defining a term as elastic as “relating to,” which means “connected with,” which
is itself, not surprisingly, rather general. Webster’s New World Dictionary, Third
College Edition 1132 (1988).
       {¶ 10} Even the Supreme Court of the United States has essentially
punted on defining “relate to.” In discussing whether a state law was related to an
employee pension plan, it stated:




                                         5
                             SUPREME COURT OF OHIO




       [O]ne might be excused for wondering, at first blush, whether the
       words of limitation * * * do much limiting. If “relate to” were
       taken to extend to the furthest stretch of its indeterminacy, then for
       all practical purposes pre-emption would never run its course, for
       “[r]eally, universally, relations stop nowhere,” H. James, Roderick
       Hudson xli (New York ed., World’s Classics 1980). * * * That
       said, we have to recognize that our prior attempt to construe the
       phrase “relate to” does not give us much help drawing the line
       here.


New York State Conference of Blue Cross & Blue Shield Plans v. Travelers Ins.
Co., 514 U.S. 645, 655, 115 S. Ct. 1671, 131 L. Ed. 2d 695 (1995).
       {¶ 11} The Supreme Court considered “relate to” to be expansive and was
concerned that a broad interpretation would “read Congress’s words of limitation
as mere sham * * * whenever Congress speaks to the matter with generality.” Id.
The court concluded, with respect to “relate to,” that the court “simply must go
beyond the unhelpful text and the frustrating difficulty of defining its key term,
and look instead to the objectives of the * * * statute.” Id. at 656.
       {¶ 12} Having found dictionaries and our rules of constitutional
construction unhelpful regarding defining “relating to,” like the Supreme Court of
the United States, we will resort to examining the objectives of R.C. 4509.05.
First, we turn to some of the history surrounding the approval of the amendment
that added Section 5a to our constitution.         The official publicity pamphlet
included arguments for and against the amendment. They were largely mirror
images of each other. The argument for the amendment included the following
statement:




                                          6
                                January Term, 2012




               “This Amendment simply says you want your automobile
        license and gas tax money to go for better roads and streets. * * *
               “* * *
               “Ohio originally promised that automobile license and gas
        tax funds would go for roads, streets, and related purposes. But
        temptation was too great and millions of these special tax dollars
        have been and are being spent for other purposes.”


Quoted in the court of appeals’ opinion, 2011-Ohio-4361, ¶ 31. The argument
against the amendment included the following:


        “This amendment places the Legislature in a strait-jacket and
        severely handicaps it in applying the revenue of the state to the
        needs of the state. The Legislature could not use highway revenues
        for emergency purposes and the revenues from such taxes will have
        to be spent for roads and streets and for no other purpose.”


Id., ¶ 32.
        {¶ 13} Next, we look at the report of the Ohio Constitutional Revision
Committee from 1972 as quoted by the court of appeals. The report concluded
that Section 5a requires that “ ‘all of the revenues derived from the registration of
motor vehicles and from the taxes imposed on the purchase of fuels for motor
vehicles be expended on the requirements of the state’s highway system.’ 4 Ohio
Constitutional Revision Commission Finance and Taxation Committee at 1755
(Sept. 22, 1972).” 2011-Ohio-4361, ¶ 33.
        {¶ 14} Having reviewed these same statements, the court of appeals
concluded that “the objective of Section 5a was and is to prevent taxes and fees
collected from the motoring public from being diverted to non-highway purposes.




                                          7
                              SUPREME COURT OF OHIO




* * * The effect of Section 5a is for those people who use the roads to bear the
burden and expense of constructing and maintaining the roads.” 2011-Ohio-4361,
¶ 34. We agree with this characterization by the court of appeals of the objectives
of the voters who approved the addition of Section 5a to the Ohio Constitution.
        {¶ 15} At an extreme level, at “the furthest stretch of its indeterminacy,”
there is no doubt that fees for certified abstracts are related to the registration of
vehicles on public highways. We are not convinced that this extreme view of
“relating to” is logical; we know that it is not compelled by the language of
Section 5a or the objectives of the amendment.
        {¶ 16} The information maintained by the Bureau of Motor Vehicles is
largely available for free pursuant to a public-records request. Based on this, we
are persuaded that the fee for a certified abstract is less related to the “registration,
operation, or use of vehicles” than to the process of certification. The process of
certification is useful, perhaps even necessary, to certain of the plaintiffs, but it is
not necessary to the general motoring public.            The production of certified
abstracts cannot happen without the registration information maintained by the
Bureau of Motor Vehicles. But we conclude that the fees for certified abstracts
are not related to the registration, operation, or use of vehicles on public
highways, because the vast majority of drivers and vehicles on the road are
registered, operated, or used without the necessity of a certified abstract. Another
way to think about it is that the fee for a certified abstract is not triggered by the
registration, operation, or use of a vehicle on the public highways.
        {¶ 17} We decline to define “relating to.” The term is elastic enough for
the General Assembly to use in many different situations. When it does, we will
do our best to discern how loosely or strictly the term should be interpreted. In
this case, we are convinced that the money derived from certified abstracts is
related to the process of certification, not to the “registration, operation, or use of




                                           8
                                January Term, 2012




vehicles on public highways.” Accordingly, we reverse the judgment of the court
of appeals, which concluded otherwise.
                                    Conclusion
       {¶ 18} For the foregoing reasons, we agree with the court of appeals with
respect to standing, but we reverse the judgment in favor of the plaintiffs.
                                                                 Judgment reversed.
       O’CONNOR, C.J., and LUNDBERG STRATTON, O’DONNELL, LANZINGER,
CUPP, and MCGEE BROWN, JJ., concur.
                               __________________
       Vorys, Sater, Seymour & Pease, L.L.P., Lisa Pierce Reisz, Kenneth J.
Rubin, and Thomas E. Szykowny, for appellees.
       Michael DeWine, Attorney General, Elisabeth A. Long, Stephen P.
Carney, and Matthew P. Hampton, Deputy Solicitors, and Hilary R. Damaser,
Assistant Attorney General, for appellants.
       Chad A. Endsley and Leah F. Curtis, urging affirmance for amicus curiae
Ohio Farm Bureau Federation.
       Maurice A. Thompson, urging affirmance for amicus curiae 1851 Center
for Constitutional Law.
       Greg Saul, urging affirmance for amicus curiae National Federation of
Independent Business/Ohio.
       Linda Woggon, urging affirmance for amicus curiae Ohio Chamber of
Commerce.
                            ______________________




                                          9